Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/070,012 filed 10/14/2020.
Claims 1-4 are pending in the Application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagaki et al. (US Patent Application Publication 20070201739) in view of Kim et al. (US Patent Application Publication 20120045901).
With respect to claim 1 Nakagaki et al. teaches A semiconductor device, comprising: 
a substrate (semiconductor wafer (paragraphs [0046], [0049])); and 
(plurality/four wiring/conductive patterns disposed in parallel to each other in the same/first direction and being disposed sequentially in orthogonal/second direction (paragraphs [0056]; Figs. 4, 8A, 9A)), 
wherein the third conductive pattern comprises on its one side a first extension protruding toward the first conductive pattern (using a wafer inspection apparatus detecting location and position/third conductive pattern of a defect 1201/attached particle/extension protruding in orthogonal direction/toward first conductive pattern  (paragraphs [0004], [0010], [0013], [0049], [0053]; Fig. 6)), and 
wherein the second conductive pattern comprises on its one side a second extension protruding toward the fourth conductive pattern (using a wafer inspection apparatus detecting location and position/second conductive pattern of a defect/extension, including determing a positional relationship between a defect and circuit/wiring pattern/protruding toward the fourth conductive pattern (paragraphs [0004], [0010], [0013], [0049], [0052], [0056], [0053]; Fig. 6)),  
wherein the first extension and the second extension are spaced apart from each other in the first direction (using a wafer inspection apparatus detecting location and positions of detected defects/first extension/second extension classifying defects considering positional relationships of defects/extensions, their shapes, sizes to determine correct defect classification operations  (paragraphs  [0004], , [0010], [0013], [0049], [0053], [0007], [0009]; Fig. 3)), 
(using a wafer inspection apparatus detecting location and positions of detected defects/first extension including correcting the connection relationship between detected defect/first extension and circuit/wiring pattern  (paragraphs [0004], [0010], [0013], [0049], [0052], [0082], [0084], [0091])), and 
wherein the second extension is aligned in the second direction with one end of the fourth conductive pattern (using a wafer inspection apparatus detecting location and positions of detected defects/first extension including correcting the connection relationship between detected defect/first extension and circuit/wiring pattern  (paragraphs [0004], [0010], [0013], [0049], [0052], [0082], [0084], [0091])).
However Nakagaki et al. lacks specifics regarding four conductive patterns. Kim et al. teaches substrate 100 comprising first line 114a/first conductive pattern, second line 114b/second conductive patterns, third line 114c/third conductive patterns, fourth line 114c/fourth conductive patterns (paragraphs [0062]-[0066]; Fig. 2F).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Kim et al. to teach specific subject matter Nakagaki et al. dies not teach, because it provides the semiconductor device using the pattern structure, which may improve the operation reliability with high integration degree (paragraph [0331]).
With respect to claims 2-4 Nakagaki et al. teaches limitations of claim 1 from which claims depend. However Nakagaki et al. lacks specifics regarding four conductive patterns. Kim et al. teaches:
(paragraphs [0092], Fig. 2F).
Claim 3: further comprising a fifth conductive pattern adjacent in the first direction to the fourth conductive pattern, wherein the second conductive pattern further comprises on its one side a third extension protruding toward the fifth conductive pattern, the third extension being aligned in the second direction with one end of the fifth conductive pattern (paragraphs  [0062]-[0066]; Fig. 2F).
Claim 4: wherein a first line in the second direction passing through the one end of the first conductive pattern and a second line in the second direction passing through the one end of the fourth conductive pattern are spaced apart from each other in the first direction (paragraphs  [0062]-[0066]; Fig. 2F).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Kim et al. to teach specific subject matter Nakagaki et al. dies not teach, because it provides the semiconductor device using the pattern structure, which may improve the operation reliability with high integration degree (paragraph [0331]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
12/03/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851